Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiff’s motion for summary judgment against defendant for recovery of collateral pursuant to a security agreement between the Bank of New York and Cole Copy Systems, Inc. Plaintiff failed to establish, by evidence in admissible form, that it was an assignee of the Bank of New York’s perfected security interest. Moreover, plaintiff has not established that the collateral was in fact transferred, or that defendant is in possession of the collateral or the proceeds from the sale of it. Supreme Court did not abuse its discretion in denying defendant’s motion for an order limiting issues of fact for trial (see, CPLR 3212 [g]; Newell Co. v Rice, 158 AD2d 993). (Appeal from order of Supreme Court, Onondaga County, Miller, J.— summary judgment.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.